Attachment to Advisory Action
1.  Applicant’s amendment filed by Applicant on September 27, 2021 has been fully considered. No request to consider the amendment under AFCP2.0 has been filed. The amendment has been considered under a pre-pilot practice.

2.  The amendment has been fully considered but is not entered, given it raises new issues that would require further consideration and/or search. With respect to new issues, instant claim 10 has been amended to specify the pores in the porous membrane being spherical. This limitation was not previously presented and was taken from instant specification (Fig. 2). Therefore, entering said amendment would have required further consideration and/or search.

3.  The amendment is not entered, thus rendering Applicant’s arguments moot.

4.  With respect to Applicant’s arguments regarding the teachings of Halbach et al (US 2015/0218334) (Halbach’334), Halbach (US 2015/0376365) (Halbach’365), Schirmer (US 3, 717,541) and Topolkaraev et al (US 5,800,758), it is noted that:
1) The above rejections are made over a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Halbach’365, Schirmer and Topolkaraev et al are the secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
3) Thus, the secondary reference of Halbach’365 was applied for the teachings of using an inhibitor in silicone compositions. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
4) It is noted that the term “draw” was considered in the rejection as equivalent to “stretching”, and not to “sketching” or “bring back a bowstring”.
5) It is not clear how both Halbach’334 and Halbach’365 teach against thermoplastics to form porous films, if the silicone compositions, such as polyorganosiloxanes,  are thermoplastic resins, and are specifically cited by Halbach’365 as thermoplastic (Title, Abstract, [0001], [0013]).
6) Though Halbach’334 does not explicitly recite the drawing step taking place after forming the vulcanized membrane, the secondary references of Schirmer (US 3, 717,541) and Topolkaraev et al (US 5,800,758) were applied for said teachings.
Halbach’334 teaches the pores having isotropic distribution as well ([0107]).
Both Schirmer and Topolkaraev et al disclose the processes for producing porous polymeric films having opened/ruptured interconnected pores by biaxial improved balance between mechanical properties and high porosity.
Thus, based on the combined combine the teachings of Halbach’334, Schirmer and Topolkaraev et al, given an increased porosity of the membrane is desired, it would have been obvious to a one of ordinary skill in the art to include, or obvious to try to include the additional step of biaxial stretching/drawing of the porous cross-linked/vulcanized membrane in the process of  Halbach’334, so to produce the porous membrane having opened/ruptured/interconnected pores, thereby increasing the porosity of said membrane, and further increasing dimensional stability, flexibility and strength of said membrane, especially since it is cited as being used as a textile ([0114] of Halbach’334), similarly to the fabric of Schirmer. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

7) Halbach (US 2015/0376365) (Halbach’365), Schirmer (US 3, 717,541),  Topolkaraev et al (US 5,800,758) and Suzuki (US 3,969,562) are the secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973). 
Thus, the secondary reference of Halbach’365 was applied for the teachings of the use of inhibitors along with hydrosilylation catalysts ([0069]), wherein both Halbach’334 and Halbach’365 teach the use of the same hydrosilylation catalysts to cross-link the silicone compositions (see [0021]-[0024], [0055]-[0056] of Halbach’334 and [0064] of Halbach’365), even though the pore-forming steps in Halbach’334 and Halbach’365 maybe different.
The secondary reference of Schirmer was applied for the teachings of drawing a plastic sheet having cellular structure, specifically by biaxial stretching (col. 2, lines 40-42), to Schirmer explicitly teaches that drawing/stretching, especially biaxial stretching, allows to open up cells in a sheet having cellular structure, and to produce non-woven fabric having ruptured/opened cells.
The secondary reference of Topolkaraev et al was applied for the teachings of the advantages of biaxial stretching in producing open-cell polymer films having increased pore area, i.e. increased porosity and improved absorbency, improved distribution of liquid (col. 2, lines 65-67).
The secondary reference of Suzuki was applied for the specific teachings of silicone resins such as polydimethylsiloxane being used in biaxial stretching to produce porous films having open pores.

8) In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 


re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

10) Since the process for forming a porous membrane of Halbach’334 in view of Halbach’365, Schirmer, Topolkaraev et al and Suzuki is substantially the same as that claimed and disclosed in instant invention, and said membrane is produced from the same composition as that claimed in instant invention, therefore, the membrane produced by said process will intrinsically and necessarily comprise, or would be reasonably expected to comprise the same properties as those claimed in instant invention, or the properties having ranges overlapping with or close to those as claimed in instant invention as well, including the membrane having cellular pores, having a water permeability after the drawing step higher, such as at least two time higher, than that before the drawing step as well, especially since Topolkaraev et al  and Schirmer  teach that stretching/drawing opens up pores in the porous article and increases porosity, i.e. increases the void content, and increases absorbency, and thereby would be reasonably expected to be more permeable to water vapor as well (as to instant claims 10, 19, 20). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764